 
                                                       -6
 
 
 
 
 
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
   HENRY McGUIRE,                ) Case No. EDCV 18-2370-JVS (JPR)
                                 )
                      Plaintiff,   )
                                 )
                v.                 )          J U D G M E N T
                                 )
     UNITED STATES OF AMERICA,     )
                                 )
                      Defendant.   )
                                 )



          IT IS HEREBY ADJUDGED that this action is dismissed.



     DATED: April 12, 2019
                                  JA
                                    JAMES
                                     AME
                                       M S V. SELNA
                                                 N
                                    U.S. DISTRICT JUDGE
                                                    J DGE
                                                    JU







